r,J,   -•'-'·   .J,,   •   ".


           AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case {Modified)                                               age of I



                                                        UNITED STATES DISTRICT CO
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                        United States of America
                                                   v,

                                        Ernesto De Dies-Escobedo                        Case Number: 3:19-mj-23842

                                                                                        Benjamin B. Kington
                                                                                        Defendant's Attorney


           REGISTRATION NO. 89147298

           THE DEFENDANT:
            1Z1 pleaded guilty to count(s) 1 of Complaint
                                                            ------------~---------------
                •          was found guilty to count(s)
                           after a plea of not guilty.
                           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

           Title & Section                              Nature of Offense                                        Count Number(s)
           8:1325                                       ILLEGAL ENTRY (Misdemeanor)                              1

                D The defendant has been found not guilty on count(s)
                                                                                    -------------------
                •          Count(s)
                                        ------------------
                                                                                         dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:
                                              '\.. /'
                                              ,t] TIME SERVED                       • __________ days
                IZI Assessment: $10 WAIVED IZI Fine: WAIVED
                IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                the defendant's possession at the time of arrest upon their deportation or removal.
                •   Court recommends defendant be depo1ied/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                 ITIS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Thursday, September 19, 2019
                                                                                      Date of Imposition of Sentence

                                ,,.,~

                Received - - - - - - - -
                         DUSM                                                          ONORABLE F. A. GOSSETT III
                                                                                      UNITED STATES MAGISTRATE JUDGE



                Clerk's Office Copy                                                                                     3: 19-mj-23 842
